Name: Commission Regulation (EEC) No 4026/89 of 22 December 1989 laying down detailed rules for the application of the supplementary trade mechanism in the beef and veal sector for 1990
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 382/62 Official Journal of the European Communities 30. 12. 89 COMMISSION REGULATION (EEC) No 4026/89 of 22 December 1989 laying down detailed rules for the application of the supplementary trade mechanism in the beef and veal sector for 1990 Whereas the Management Committee for Beef and Veal has not delivered an opinion within the time limit set by its chairman, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 83 thereof, Having regard to Council Regulation (EEC) No 569/86 of 25 February 1986 laying down general rules for the application of the supplementary mechanism applicable to trade (STM)('), as last amended by Regulation (EEC) No 3296/88 (2), and in particular Article 7 ( 1 ) thereof, Whereas Article 84 ( 1 ) of the Act of Accession of Spain and Portugal provides for guides quantities to be determined only until 31 December 1989 ; whereas, in view, firstly, of the fact that from 1 January 1990 only an indicative ceiling will remain and, secondly, of the adoption of Commission Regulation (EEC) No 3913/89 (3) removing certain products from the list of products covered by the STM in the beef and veal sector, the detailed rules for applying the STM, as laid down in Commission Regulation (EEC) No 3972/88 (4), as last amended by Regulation (EEC) No 3297/89 (*), should therefore be revised ; whereas, for the sake of clarity, the said Regulation should be replaced ; Whereas the indicative ceilings on imports into Spain of certain products of the beef and veal sector listed in the Annex to this Regulation are laid down for 1990 on the basis of the forward estimate, taking account of trends in trade and so as to continue the gradual opening up of the Spanish market ; Whereas to lay down detailed rules for the application for and issue of licences it is necessary to derogate from both Commission Regulation (EEC) No 3719/88 of 16 November 1988 laying down common detailed rules for the application of the system of - import and export licences and advance fixing certificates for agricultural products (6), as amended by Regulation (EEC) No 1903/89 0, and Commission Regulation (EEC) No 574/86 of 28 February 1986 laying down detailed rules for the application of the STM (8), as last amended by Regulation (EEC) No 3296/88 ; HAS ADOPTED THIS REGULATION : Article 1 The indicative ceilings relating to certain products in the beef and veal sector which may be imported into Spain in 1990 from the Community as constituted at 31 December 1985 shall be those set out in the Annex. Article 2 For the purposes of this Regulation, 100 kilograms of bone-in meat shall correspond to 77 kilograms of boned meat. Article 3 Notwithstanding : (a) Article 15 of Regulation (EEC) No 3719/88, applications for STM licences lodged between Monday and Friday at 1 p.m. shall be deemed to have been lodged simultaneously ; (b) the first and second subparagraphs of Article 6 (2) of Regulation (EEC) No 574/86, the Member States shall notify the commission before 1 p.m. every Wednesday of the quantity for which licence applications have been lodged the previous week broken down by product concerned. The Member States shall issue STM licences for the quantities requested on the following Monday, unless the Commission has taken any special measures ; (c) Article 6 ( 1 ) of Regulation (EEC) No 574/86, the first copy of the licence shall be handed to the applicant or sent to the address stated in the request ; (d) the third subparagraph of Article 6 (2) of Regulation (EEC) No 574/86, the obligation to use the licence shall remain if the single reduction coefficient is applied. Article 4 1 . The applicant must be a natural or legal person who at the time his application is submitted has, for 12 months at least, been engaged in trade in products of the beef and veal sector between Member States or with third countries and who is entered in the official register of a Member State . (') OJ No L 55, 1 . 3 . 1986, p. 106. O OJ No L 293, 27. 10. 1988, p. 7. (') OJ No L 375, 23 . 12. 1989, p. 28 . (4) OJ No L 351 , 21 . 12. 1988, p. 17 . O OJ No L 320, 1 . 11 . 1989, p. 47. (') OJ No L 331 , 2. 12. 1988, p. 1 . 0 OJ No L 184, 30 . 6. 1989, p. 22 . ( ») OJ No L 57, 1 . 3. 1986, p. 1 . 30 . 12. 89 Official Journal of the European Communities No L 382/63 2. Licence applications shall be considered only if the applicant declares in writing that he has not lodged and undertakes not to lodge any application for the same product in any Member State other than that where his present application is lodged ; if an applicant lodges applications in two or more Member States, none of the applications shall be considered. 3 . All applications from one applicant shall be regarded as a single application. Article 5 1 . STM licences shall be requested for products falling within :  one of the subheadings of the combined nomenclature, or  one of the groups of subheadings of the combined nomenclature given in the Annex. 2. Notwithstanding Article 2 (2) of Regulation (EEC) No 574/86, the rights deriving from the STM licence are not transferable . Article 6 The sum of the quantities stated in the STM licences applied for by a given operator in any one week shall, for each of the groups of products specified in the Annex, not exceed 90 head for live animals or 50 tonnes for fresh meat expressed in tonnes equivalent carcase weight. Article 7 During the first nine months of the year, the maximum quantity in respect of which STM licences may be issued in each three-month period shall be 30 % of the quantities given in the Annex. Article 8 STM licences as provided for in Articles 1 and 3 of Regulation (EEC) No 569/86 shall be valid for 18 days for all products set out in the Annex from the actual date of issue, in accordance with Article 21 (2) of Regulation (EEC) No 3719/88 . Article 9 The security relating to STM licences shall be :  ECU 1 5 per animal in the case of live bovine animals, and  ECU 10 per 100 kg for all other products set out in the Annex. Article 1.0 1 . Spain shall notify the Commission of the quantities of products actually imported in each three-month period, broken down by product, not later than 45 days after the end of the period concerned. 2. Spain shall notify the Commission not later than 15 October each year of the forecast production and consumption in that Member State for the following year. Article 11 Regulation (EEC) No 3972/88 is hereby repealed. Article 12 This Regulation shall enter into force on 1 January 1990. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 22 December 1989. For the Commission Ray MAC SHARRY Member of the Commission No L 382/64 Official Journal of the European Communities 30. 12. 89 ANNEX Group CN code Description Indicative ceilling 1 0102 90 Live animals of the bovine species other than pure ­ bred breeding animals and animals for bullfights (head) 55 000 2 0201 10 0201 20  Meat of animals of the bovine species, fresh or chilled, bone in 3 0201 30  Meat of animals of the bovine species, fresh or chilled, boneless (tonnes equivalent carcase weight) 9 000